PROMISSORY NOTE
 


 
Dated:  September 3, 2009
 
1.    Principal / Borrower Promise to Pay
 
FOR VALUE RECEIVED, the undersigned, Willing Holding, Inc., a Florida
corporation whose address is 3 Centerview Drive, Suite 240, Greensboro, North
Carolina 27407 (“Borrower”), promises to pay to Thomas L. DiStefano III, the
Borrowers Chairman and CEO (“Lender”), whose address is 2910 NW 26th Ave., Boca
Raton, FL 33434, the principal sum of $7,000.00.  All sums owing under this Note
are payable in lawful money of the United States of America.
 
2.    Interest
 
There shall be no Interest accrued on this Note.
 
All amounts required to be paid under Lender’s Note shall be payable at Lender’s
office located at 2910 NW 26th Ave., Boca Raton, FL 33434, or at another place
as Lender, from time to time, may designate in writing.
 
3.    Payment of Principal
 
The entire unpaid principal balance, together with all accrued interest shall be
due and payable in full on the Maturity Date (as defined hereunder).
 
4.    Maturity Date
 
The entire principal balance of this Note, together with all accrued and unpaid
interest and fees, shall be due and payable on or before December 1, 2009
(“Maturity Date”), unless otherwise prepaid in accordance with the terms of this
Note.
 
5.    Additional Consideration.
 
None
 
6.    Prepayment; Subsequent Financing.
 
Borrower may prepay the whole or any portion of this Note on any date, upon
notice to Lender.  Lender shall be entitled to receive repayment in full of
Borrower’s obligations hereunder out of any funds of Borrower within five (5)
days of the closing of any subsequent financing of Borrower (whether completed
as a debt or equity financing).
 
7.    Late Charge
 
If any required payment, including the final payment due on the maturity date,
is not paid within 15 days from and including the date upon which it was due
(whether by acceleration or otherwise), then, in each such event, all past due
amounts shall be subject to a late penalty of five (.05) cents on every dollar
owed (the “late penalty”).  This late penalty shall be in addition to any other
interest due as provided for in Paragraph 2 and in addition to all other rights
and remedies provided herein or by law for the benefit of the holder on a
default.  The acceptance of any payment by the holder of the Note shall not act
to restrict the holder at all in exercising any other rights under the Note or
the law, to waive or release Borrower from any obligations contained herein, or
to extend the time for payments due under this Note.
 

--------------------------------------------------------------------------------


8.    Default and Remedies
 
If Borrower fails to pay principal on the date on which it falls due or to
perform any of the agreements, conditions, covenants, provisions, or
stipulations contained in this Note, then Lender, at its option and without
notice to Borrower, may declare immediately due and payable the entire unpaid
balance of principal with interest from the date of default at the rate of 12%
per year and all other sums due by Borrower hereunder anything herein to the
contrary notwithstanding.  Payment of this sum may be enforced and recovered in
whole or in part at any time by one or more of the remedies provided to Lender
in this Note.  In that case, Lender also may recover all costs in connection
with suit, a reasonable attorney’s fee for collection, and interest on any
judgment obtained by Lender at the rate of 12% per year.
 
The remedies of Lender and the warrants provided in this Note shall be
cumulative and concurrent, and they may be pursued singly, successively, or
together at the sole discretion of Lender.  They may be exercised as often as
occasion shall occur, and failing to exercise one shall in no event be construed
as a waiver or release of it.
 
9.    Attorneys’ Fees and Costs
 
Borrower shall pay all attorneys fees in connection with the preparation of this
Note.
 
If Lender engages any attorney to enforce or construe any provision of this
Note, or as a consequence of any default whether or not any legal action is
filed, Borrower immediately shall pay on demand all reasonable attorneys’ fees
and other Lender’s costs, together with interest from the date of demand until
paid at the highest rate of interest then applicable to the unpaid principal, as
if the unpaid attorneys’ fees and costs had been added to the principal.
 
10.    Waivers
 
(a)           Borrower hereby waives and releases all benefit that might accrue
to Borrower by virtue of any present or future laws of exemption with regard to
real or personal property or any part of the proceeds arising from any sale of
that property, from attachment, levy, or sale under execution, or providing for
any stay of execution, exemption from civil process, or extension of time for
payment.  Borrower agrees that any real estate that may be levied on under a
judgment obtained by virtue hereof, on any writ of execution issued thereon, may
be sold on any writ in whole or in part in any order desired by Lender.
 
(b)           Borrower and all endorsers, sureties, and guarantors jointly and
severally waive presentment for payment, demand, notice of demand, notice of
nonpayment or dishonor, protest, notice of protest of this Note, and all other
notices in connection with the delivery, acceptance, performance, default, or
enforcement of the payment of this Note.  They agree that each shall have
unconditional liability without regard to the liability of any other party and
that they shall not be affected in any manner by any indulgence, extension of
time, renewal, waiver, or modification granted or consented to by
Lender.  Borrower and all endorsers, sureties, and guarantors consent to any and
all extensions of time, renewals, waivers, or modifications that may be granted
by Lender with respect to the payment or other provisions of this Note, and to
the release of any collateral or any part thereof, with or without substitution,
and they agree that additional borrowers, endorsers, guarantors, or sureties may
become parties hereto without notice to them or affecting their liability
hereunder.
 

--------------------------------------------------------------------------------


(c)           Lender shall not be considered by any act of omission or
commission to have waived any of its rights or remedies hereunder, unless such
waiver is in writing and signed by Lender, and then only to the extent
specifically set forth in writing.  A waiver on one event shall not be construed
as continuing or as a bar to or waiver of any right or remedy to a subsequent
event.
 
11.    Release.  
 
Lender hereby remises, releases, and forever discharges the Borrower, its
affiliates, subsidiaries, officers, directors, employees and agents of and from
all, and all manner of, actions, causes of action, suits, proceedings, debts,
dues, contracts, judgments, damages, claims, and demands whatsoever in law or
equity, which the Lender ever had, now has, or which its successors or assigns,
hereafter can, shall, or may have for or by reason of any matter, cause, or
thing whatsoever, arising from the Lender’s participation as either a lender or
shareholder of Borrower  prior to the date hereof.
 
12.    Notices
 
All notices required under or in connection with this Note shall be delivered or
sent by certified or registered mail, return receipt requested, postage prepaid,
to the addresses set forth in Paragraph 1 hereof, or to another address that any
party may designate from time to time by notice to the others in the manner set
forth herein.  All notices shall be considered to have been given or made either
at the time of delivery thereof to an officer or employee or on the third
business day following the time of mailing in the aforesaid manner.
 
13.    Costs and Expenses
 
Borrower shall pay the cost of any revenue tax or other stamps now or hereafter
required by law at any time to be affixed to this Note.
 
14.    No Partnership or Joint Venture
 
Nothing contained in this Note or elsewhere shall be construed as creating a
partnership or joint venture between Lender and Borrower or between Lender and
any other person or as causing the holder of the Note to be responsible in any
way for the debts or obligations of Borrower or any other person.
 
15.    Interest Rate Limitation
 
Notwithstanding anything contained herein to the contrary, the holder hereof
shall never be entitled to collect or apply as interest on this obligation any
amount in excess of the maximum rate of interest permitted to be charged by
applicable law.  If the holder of this Note ever collects or applies as interest
any such excess, the excess amount shall be applied to reduce the principal
debt; and if the principal debt is paid in full, any remaining excess shall be
paid forthwith to Borrower. In determining whether the interest paid or payable
in any specific case exceeds the highest lawful rate, the holder and Borrower
shall to the maximum extent permitted under applicable law (a) characterize any
non-principal payment as an expense, fee, or premium rather than as interest;
(b) exclude voluntary prepayments and the effects of these; and (c) spread the
total amount of interest throughout the entire contemplated term of the
obligation so that the interest rate is uniform throughout the term.  Nothing in
this paragraph shall be considered to increase the total dollar amount of
interest payable under this Note.
 

--------------------------------------------------------------------------------


16.    Obligations of the Persons Under this Note
 
If more than one person signs this Note, each person is fully and personally
obligated to keep all of the promises made in this Note, including the promise
to pay the full amount owed.  Any person who is a guarantor, surety or endorser
of this Note is also obligated to do these things. Any person who takes over
these obligations, including the obligations of a guarantor, surety or endorser
of this Note is also obligated to keep all of the promises made in this
Note.  The Note Holder may enforce its rights under this Note against each
person individually or against all of us together.  This means that any one of
us may be required to pay all of the amounts owed under this Note.
 
17.    Modification
 
In the event this Note is pledged or collaterally assigned by Lender at any time
or from time to time before the maturity date, neither Borrower nor Lender shall
permit any modification of this Note without the consent of the
pledgee/assignee.
 
18.    Number and Gender
 
In this Note the singular shall include the plural and the masculine shall
include the feminine and neuter gender, and vice versa, if the context so
requires.
 
19.    Headings
 
Headings at the beginning of each numbered paragraph of this Note are intended
solely for convenience of reference and are not to be construed as being a part
of the Note.
 
20.    Time of Essence
 
Time is of the essence with respect to every provision of this Note.
 
21.    Governing Law
 
This Note shall be construed and enforced in accordance with the laws of the
State of Florida, except to the extent that federal laws preempt the laws of the
State of Florida.
 



--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Borrower has executed this Promissory Note on the date set
forth above.
 
WILLING HOLDING, INC.
 
By: [signature.jpg]


Name:  Thomas L. DiStefano III____________


Title:    Chairman/CEO___________________
 
By:   [sign2.jpg]
 
Name:   Melissa K. Conner                                     
 
Title:     Director                                                        
 
$7,000 Note